Citation Nr: 1019843	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  08-25 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral pes planus.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for a bilateral foot 
disability other than pes planus.  


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Pflugner

INTRODUCTION

The Veteran served on active military duty from March 1971 to 
June 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an July 2007 Rating Decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

As will be discussed in further detail below, the issue of 
entitlement to service connection for a bilateral foot 
disability other than pes planus is addressed in the REMAND 
portion of the decision below and is being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Service connection for bilateral pes planus was last 
denied in an unappealed January 1993 rating decision.

2.  Evidence associated with the claims file since the 
unappealed January 1993 rating decision does not raise a 
reasonable possibility of substantiating the claim for 
service connection for bilateral pes planus.

3.  A bilateral hearing loss disability for VA compensation 
purposes is not currently shown.  


CONCLUSIONS OF LAW

1.  The RO's January 1993 denial of service connection for 
bilateral pes planus is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2009).  

2.  The evidence received since the January 1993 
determination is not new and material, and the claim for 
service connection for bilateral pes planus is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).  

3.  Bilateral hearing loss was not incurred in or aggravated 
by active duty service.  38 U.S.C.A. §§ 1110, 5103A (West 
2002), 5107; 38 C.F.R. §§ 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2009).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
appellant's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

In the present appeal, letters sent to the Veteran in May 
2007 and June 2008 satisfied the notice requirements for the 
claims adjudicated herein.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Kent v. Nicholson, 20 Vet. App. 1 
(2006); Dingess/Hartman, 19 Vet. App. at 486; Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by issuance of a fully compliant 
notification followed by a re-adjudication of the claim); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, including the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini, 18 Vet. App. at 120.  In June and July 2009, 
the Veteran's claims were readjudicated, and supplemental 
statements of the case were issued.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO obtained the Veteran's 
service treatment records and his identified VA treatment 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

With respect to the Veteran's claim to reopen, "[n]othing in 
[38 U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  As will be 
discussed in greater detail below, the Veteran has not 
submitted new and material evidence and, consequently, no VA 
examination was provided pursuant to the Veteran's claim to 
reopen the issue of entitlement to service connection for 
bilateral pes planus.  See 38 C.F.R. § 3.159(c)(4)(iii).  

The Veteran was provided a VA examination to ascertain the 
presence of bilateral hearing loss and, if present, the 
etiology or severity thereof.  The May 2008 VA examination 
took into account the Veteran's prior treatment records and 
his subjective statements, and included clinical evaluation, 
all of which allowed for a fully-informed evaluation of the 
claimed disability.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board also considered the holding in Martinak v. 
Nicholson, 21 Vet. App. 447, 455-56 (2007), which requires VA 
audiologist to describe the functional effects of a hearing 
loss disability in the examination report.  The May 2008 
examination report did not include such discussion because 
the examiner found that the Veteran did not have bilateral 
hearing loss diagnosis.  Further, the Veteran must 
demonstrate prejudice due to any examination deficiency.  Id.  
To date, the Veteran has neither advanced an argument that 
the May 2008 audiological examination was deficient in any 
respect, nor that he was prejudiced thereby.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o 
error can be predicated on insufficiency of notice since its 
purpose had been served.").

Analysis

	A.  Pes Planus

Although a decision is final, a claim will be reopened if new 
and material evidence is presented.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  New and material evidence can be neither 
cumulative, nor redundant, of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  "New" evidence means existing 
evidence not previously submitted to VA.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
un-established fact necessary to substantiate the claim.  See 
38 C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

If the claim is reopened, it will be reviewed on a de novo 
basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. 
App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2009).  To rebut the presumption of 
sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  38 C.F.R. § 3.304(b); 
VAOPGCPREC 3-03, 69 Fed. Reg. 25178 (2004); Wagner v. 
Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004).  The veteran 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See Cotant v. 
Principi, 17 Vet. App. 116, 132 (2003).

A lack of aggravation may be shown by establishing that there 
was no increase in disability during service or that any 
"increase in disability [was] due to the natural progress of 
the" preexisting condition.  38 U.S.C.A. § 1153 (West 2002).  
If this burden is met, then the veteran is not entitled to 
service-connected benefits.  However, if the presumption of 
soundness is not rebutted under section 1111, the veteran's 
claim is one for service connection.  This means that no 
deduction for the degree of disability existing at the time 
of entrance will be made if a rating is awarded.  Wagner, 370 
F.3d at 1096.

Here, the RO determined that new and material evidence was 
not presented to reopen the Veteran's claim of entitlement to 
service connection for pes planus, now claimed as residuals 
of foot surgery.  Such determinations, however, are not 
binding on the Board, and the Board must first decide whether 
new and material evidence has been received to reopen the 
claims.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) 
(holding that Board reopening is unlawful when new and 
material evidence has not been submitted).  Because the 
January 1993 rating decision is the last final disallowance, 
the Board must review all of the evidence submitted since 
that action to determine whether the Veteran's claim for 
service connection should be reopened and re-adjudicated on a 
de novo basis.  Evans, 9 Vet. App. at 282-83.

At the time of the January 1993 rating decision, the evidence 
of record consisted of the Veteran's service treatment 
records, dating from February 1971 to April 1972.  Among 
these records were the Veteran's enlistment examination that 
demonstrated a diagnosis of second degree pes planus, and the 
Veteran's separation examination that demonstrated complaints 
of foot problems and a diagnosis of pes planus.  The 
remaining service treatment records did not document 
complaints of or treatment for pes planus.  The Veteran was 
scheduled to undergo a VA general medical examination 
pursuant to his service connection claim, but he failed to 
report.  See 38 C.F.R. § 3.655(b) (2009).  

Based on the evidence of record at the time of the January 
1993 rating decision, the RO found that pes planus was noted 
at the time of the Veteran's enlistment and, thus, was 
considered a constitutional or developmental abnormality 
that, by its very nature, must have existed prior to service.  
The RO further found that the evidence of record did not 
demonstrate that the Veteran's pre-existing pes planus was 
aggravated beyond the nature course of the disorder as a 
consequence of his active duty service.

Evidence submitted since the January 1993 rating decision 
included VA medical reports, dated from February 2006 to 
April 2007 and from September 2007 to April 2009, which 
reflect recent foot treatment.  While the Board finds that 
this evidence is new because it was not previously submitted 
to the RO, the Board also concludes that the evidence is not 
material.  38 C.F.R. § 3.156.  The Veteran's claim of 
entitlement to service connection for bilateral pes planus 
was previously denied because the RO found that the 
disability was a constitutional or developmental abnormality 
that pre-existed his active duty service and was not 
aggravated therein.  The evidence submitted since the January 
1993 rating decision does not relate to unestablished facts 
necessary to substantiate the claim, nor does it raise a 
reasonable possibility of substantiating the claim.  Id.  
Specifically, the evidence submitted since January 1993 
simply reflects recent foot treatment that the Veteran has 
received and does not address whether the Veteran's pre-
existing pes planus was aggravated beyond the natural course 
of the disorder as a result of the Veteran's active duty 
service.  Accordingly, the Board must conclude that Veteran's 
claim of entitlement to service connection for bilateral pes 
planus is not reopened.  

In making this determination, the Board has considered the 
Veteran's contentions of continued foot symptoms since 
service.  His assertions, however, essentially repeat his 
initial allegations and, thus, are not considered new 
evidence.  Id.  Moreover, the resolution of the issue under 
consideration turns on a medical matter, and an unsupported 
lay statement, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  Moreover, the Veteran's 
statements are not competent evidence on the etiology of a 
current medical condition, nor are his statements competent 
evidence of inservice aggravation.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

Consequently, the Board concludes that new and material 
evidence has not been submitted to reopen the issue of 
entitlement to service connection for bilateral pes planus.  
As new and material evidence to reopen a finally disallowed 
claim has not been submitted, the benefit-of-the-doubt 
doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).  The previously denied claim is not 
reopened.  

	B.  Bilateral Hearing Loss

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Moreover, service connection for certain chronic 
diseases, including sensorineural hearing loss, will be 
rebuttably presumed if they are manifest to a compensable 
degree within the year following active service.  38 U.S.C.A. 
§§ 1110, 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

Also, service connection for certain diseases, such as an 
organic disease of central nervous system, may also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2009).  

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Service treatment records are negative for complaints of, or 
treatment for, bilateral hearing loss.  In February 1971, 
during the Veteran's enlistment examination, audiological 
testing demonstrated puretone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-10
-10
-
-5
LEFT
0
-5
0
-
-10

In April 1972, pursuant to the Veteran's separation, 
audiological testing demonstrated puretone thresholds as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
10
0
0
0
0

No speech recognition testing was administered and no 
diagnosis of bilateral hearing loss was provided.

The only post-service evidence of record concerning the 
Veteran's hearing acuity was a May 2007 VA audiological 
examination. The Veteran reported that he was assigned to a 
"mortar platoon" during his active duty service.  After his 
service separation, the Veteran reported that he worked a 
variety of jobs, including in a factory and for a railroad.  
He denied any recreational noise exposure.  The Veteran 
complained of bilateral hearing loss, worse in his right ear, 
and that he had difficulty understanding female speakers and 
speakers from a distance.  After reviewing the Veteran's 
service treatment records and his subjective medical history, 
the examiner administered audiological testing that 
demonstrated puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
20
25
LEFT
15
20
25
25
25

Based on these results, the examiner determined that the 
Veteran's right ear average puretone threshold was 22, and 
that his average left ear puretone threshold was 24.  Speech 
recognition scores were 94 percent, bilaterally.  After 
performing an otoscopic examination, the examiner opined that 
the Veteran:

does not have hearing loss at the current 
time.  He had normal hearing upon 
discharge from the military.  Therefore, 
it is my opinion that any claim of 
hearing loss now . . . is not the result 
of military noise.

Clearly, the preponderance of the evidence fails to establish 
that the Veteran suffers from a current hearing loss 
disability pursuant to 38 C.F.R. § 3.385  In this regard, the 
Board also notes that Congress has specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent competent 
evidence reflecting the current presence of a current 
bilateral hearing loss disability for VA compensation 
purposes, service connection for this disorder must be 
denied.

To the extent that the Veteran asserts that he has current 
bilateral hearing loss, the Board finds that as a layman, his 
statements are not competent evidence on the diagnosis of a 
disorder.  Espiritu, 2 Vet. App. at 494.  The evidence of 
record does not demonstrate that the Veteran possesses the 
ability, knowledge, or experience to provide competent 
diagnostic opinions.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Id.  Consequently, lay assertions of a 
diagnosis cannot constitute evidence upon which to grant the 
claim for service connection.  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995).  Moreover, although the Veteran contends 
that he currently has bilateral hearing loss, the evidence of 
record does not include a contemporaneous medical diagnosis.  
Jandreau, 492 F.3d at 1377.

In the absence of competent evidence of current bilateral 
hearing loss, the preponderance of the evidence is against 
his service connection claim.  As such, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence having not been received, the claim 
to reopen the issue of entitlement to service connection for 
bilateral pes planus is denied.

Service connection for bilateral hearing loss is denied.


REMAND

As previously noted herein, at the April 1972 separation 
examination, the Veteran complained of "foot trouble."  The 
examiner noted pes planus.  

Post-service medical records, dated from February 2006 to 
April 2007 and from September 2007 to April 2009, demonstrate 
subjective complaints of foot pain and diagnoses of calluses, 
callosities, onychomycosis, right foot fungus, and left foot 
tinea among others.  In February 2006, the Veteran complained 
of right foot pain that he asserted developed during his 
active duty service.  Also, he stated that he had developed 
calluses across the bottom of his right foot that were 
"shaved off" during his active duty service but were now 
larger.  He described the pain as "stabbing" and explained 
that the pain increased with weight bearing.  The diagnoses 
were right foot pain, onychomycosis, calluses, fungal 
infection, and plantar wart.  [The Veteran reported that, 
prior to that occasion, he had not sought post-service 
treatment for his feet.]  

Subsequently, in June 2008, the Veteran reported a 2-week 
history of increased right foot pain.  His right foot was 
deemed normal after a radiological study.  

In July 2008, the Veteran complained of right foot pain and 
painful calluses that he asserted had been present since his 
active duty service.  The treating medical professional 
reviewed the June 2008 X-rays and found osseous lipping of 
the lateral base of the first metatarsal and a possible 
fragment between the first and second metatarsals.  An 
examination of the Veteran's skin revealed nucleated 
keratosis of the sub right third metatarsal head but no 
bleeding with debridement.

The January 1993 rating action had simply adjudicated the 
issue of entitlement to service connection for pes planus.  
At that time, the RO did not consider these additional foot 
problems.  Consequently, the Board concludes that these 
additional foot disabilities should be addressed on a de novo 
basis.  

Further, and in light of this evidentiary posture-including 
the in-service complaints of "foot trouble," the 
post-service diagnoses of foot disabilities other than pes 
planus, and the Veteran's competent contentions of continued 
foot problems since service, the Board believes that a remand 
of this issue is necessary.  Specifically, on remand, the 
Veteran should be accorded a current VA examination to 
determine the etiology of any foot disability other than pes 
planus that he may have.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2009); and McLendon v. Nicholson, 
20 Vet. App. 79 (2006) (stipulating that VA's duty to assist 
veterans, pursuant to the VCAA, includes the duty to obtain a 
medical examination and/or opinion when necessary to make a 
decision on a claim).  

Also, on remand, ongoing VA medical records should be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of records of any foot 
treatment that the Veteran may have 
received at the VA Medical Center in St. 
Louis, Missouri since April 2009.  
Associate all such available records with 
the claims folder.  

2.  Then, schedule the Veteran for an 
appropriate VA examination to determine 
the nature, extent, and etiology of any 
foot disability (other than pes planus) 
that he may have.  The claims folder 
must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  All indicated 
studies or testing should be conducted.  
All pertinent pathology should be noted 
in the examination report.  

For any foot (other than pes planus) 
diagnosed on examination, the examiner 
should express an opinion as to whether 
it is at least as likely as not, i.e., 
a 50 percent probability or greater, 
that such disorder had its clinical 
onset in service or is otherwise 
related to active duty.  

Complete rationale should be given for 
all opinions expressed.  

3.  Following completion of the above, 
readjudicate the claim for service 
connection for a bilateral foot 
disability other than pes planus.  If 
the decision remains adverse to the 
Veteran, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.  

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  He has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


